Citation Nr: 1729801	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of dorsal spine contusion with narrowing of T3-4.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO).

The claim was previously remanded by the Board in February 2013, November 2014, January 2016 and August 2016.  


FINDINGS OF FACT

1.  At no point during the period on appeal has the Veteran's back disability manifested forward flexion limited to 60 degrees or less, combined range of motion less than 120 degrees, muscle spasm or incapacitating episodes.

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected back disability manifested any separately compensable neurological disorder.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for service-connected residuals of dorsal spine contusion with narrowing of T3-4 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, and 4.71a, Diagnostic Code 5243 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist:

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II. Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45.  
The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling for service-connected residuals of dorsal spine contusion with narrowing of T3-4.  The disability is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

38 C.F.R. § 4.71a, Note (1) provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

III. Analysis

Service connection was granted and an initial noncompensable rating assigned in a July 1972 rating decision.  It was noted that the Veteran had been involved in a motor vehicle accident, sustaining severe muscle contusion of paravertebral musculature with evidence of abnormality at T-3 and T-4.  The rating was increased to 10 percent in a November 1992 rating decision.  The Veteran submitted the current claim for increased rating in April 2007.

In May 2007 the Veteran was afforded a VA examination.  He reported a progressively worsening pain in the mid-back, describing it as a dull, achy pain, with sharp shooting pain wrapping around his chest wall, starting at the center of his mid-back and radiating across the chest wall on the left side.  The Veteran noted his last flare up was in February 2007 with associated symptoms such as weakness, stiffness, and locking up in his mid-back.  Upon examination of his thoracolumbar spine, the examiner noted no evidence of deformity, nor swelling or crepitus.  The paraspinous muscles within this region with noted to be within normal limits.  Active and passive range of motion was flexion of 0 to 80 degrees; extension was 0 to 25 degrees active and passive; and left and right lateral rotation was 0 to 25 degrees both active and passive; left and right lateral flexion was to 25 degrees, active and passive.  Throughout the Veteran's range of motion, with forward flexion, both active and passive, the Veteran experienced no pain or discomfort.  An x-ray of the thoracic spine showed well preserved height of the lumbar vertebra and intervertebral disc space.  Functionally the Veteran was noted to be independent in all basic activities of daily living skills, however, any physical exerted activities to this mid-back was noted to most likely provoke his flare-up pain but not to limit him from any occupation opportunity.

A physician note from April 2007 reported a completed MRI of the Veteran's cervical spine.  The examiner noted there was straightening of the normal cervical lordosis with a kyphosis at C4.  There was moderate loss of disc height seen from C3/4 through C6/7 as well as anterior osteophytes.  Degenerative disc desiccation was noted; however there was no abnormal signal in the cervical spine cord, or tonsillar ectopia.  The final impression reported multilevel spondylosis in the cervical spine from C3 through C6/7 with the neural foraminal narrowing causing canal stenosis specifically at C4/5 and C5/6.  

An addendum note from May 2007 showed electrodiagnostic findings most consistent with a mild-moderate severity, chronic active left C8-T1 radiculopathy with a superimposed mild chronic C5-C7 radiculopathy.  The examiner noted these findings to be most certainly attributable to the significant cervical spinal stenosis noted by the Veteran's MRI.  

VA and private treatment records from 2007 include references to left upper extremity numbness since January 2007.  

The Veteran testified at a January 2013 hearing before the undersigned that his back disability has worsened.  The Board remanded the claim in February 2013 to obtain treatment records and a new examination.  

Pursuant to the Board remand, the Veteran was afforded an examination in March 2013.  The examiner noted a historical diagnosis of intervertebral disc syndrome in 2007.  The Veteran reported continued increased pain as well as stiffness when he "sleeps wrong" and that he can't stay in one position or the pain goes to his shoulder blades.  The Veteran reported that he deals with flare-ups periodically and "sometimes the pain is worse than others, sometimes it is not that bad..." The Veteran reported that he does not have any difficulty with his personal hygiene, putting on clothing; shoes, socks, and dressing.  

On range of motion testing of the Veteran, the Veteran demonstrated forward flexion to 70 degrees, with objective evidence of pain at 70 degrees; extension to 15 degrees, with pain at 15 degrees; right and left lateral flexion to 20 degrees, with pain at 20 degrees; and right and left lateral rotation to 20 degrees, with pain at 20 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  The Veteran was noted to have excess fatigability and pain on movement after repetitive use.  There was tenderness and mild pain voiced on palpation to mid thoracic spine T3-T4 range, with normal spinal curves.  There were no muscle spasms.  Muscle strength testing was normal, 5/5.  There was no muscle atrophy.  Deep tendon reflexes were marked as normal, 2+.  Sensation was intact to light touch throughout all extremities.  Straight leg raising test resulted in negative results; the examiner noted no signs of radiculopathy.  The Veteran was noted to have no neurologic abnormalities related to his thoracolumbar spine condition such as bowel or bladder problems.  The examiner also noted the Veteran did not have intervertebral disc syndrome.  The Veteran however reported that he is unable to perform any physical or sedentary work duties with lifting, bending, pushing, pulling, or carrying weight. 

In July 2013, the Veteran was treated at a VA emergency department for complaints of flare up of chronic back and neck pain with tingling of the bilateral upper extremities since a boating accident one week prior.  The Veteran reported he was "basically bedridden for this week" and was just able to get to hospital on the date of the note.  The numbness/tingling of had improved and were only intermittent; there was no radiation of pain or numbness to either leg and no loss of bladder or bowel control. 

The Board remanded the claim in November 2014 to obtain treatment records and a new examination to distinguish symptomatology related to the service-connected thoracic spine disability from that related to any nonservice-connected back disability.  

Pursuant to the Board remand, the Veteran was afforded an examination in January 2015.  The Veteran reported that he deals with flare-ups 1-2 times per week, marked as 5/10 in severity, duration noted to be several hours to days at a time.  The Veteran reported that he is able to perform his activities of daily living without difficulty. 

On range of motion testing of the Veteran, the Veteran demonstrated forward flexion to 85 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30.  There was no additional limitation in range of motion following repetitive-use testing.  The Veteran was marked not having pain, weakness, fatigability, or incoordination significantly limiting his functional ability with repeated use over a period of time.  There was no localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  There were no muscle spasms.  Muscle strength testing was normal, 5/5.  There was no muscle atrophy.  Deep tendon reflexes were marked as normal, 2+.  Sensation was normal to light touch throughout all extremities.  Straight leg raising test resulted in negative results.  The examiner noted signs of radiculopathy, with intermittent pain (usually dull) marked as moderate in the right lower extremity.  The Veteran was noted to have mild numbness in the right lower extremity, with no other signs or symptoms of radiculopathy.  The Veteran was noted to have no neurologic abnormalities related to his thoracolumbar spine condition such as bowel or bladder problems.  The examiner also noted the Veteran did have intervertebral disc syndrome (IVDS) of the thoracolumbar spine, but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran reported that he had difficulty performing some of his duties as a pipe fitter and welder due to his service connected back condition.

The Board remanded the claim in January 2016 to obtain a new examination because the January 2015 examiner did not distinguish symptomatology related to service-connected and nonservice-connected back conditions.  

Pursuant to the Board remand, the Veteran was afforded an examination in March 2016.  His range of motion testing showed forward flexion to 80 degrees; extension to 25 degrees; right lateral flexion to 30 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; left lateral rotation to 25 degrees.  There was no noted pain on the examination.  There was no objective evidence of localized tenderness or pain on palpitation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function noted or range of motion after three repetitions.  There were no guarding or muscle spasms of the thoracolumbar spine.  The Veterans muscle strength testing showed normal strength with marked 5/5.  The Veteran had no muscle atrophy.  The Veterans reflex examination was noted to be normal marked as 2+.  His sensory exam was also marked as normal for sensation to light touch.  The Veteran's straight leg rising test was noted to be negative.  The Veteran was noted to have no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankyloses of the spine.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems.  The Veteran was noted not having intervertebral disc syndrome nor episodes requiring bed rest.  The examiner noted the Veteran's back disability would impact his ability to work.  Work restrictions may include avoidance of prolonged standing or sitting, lifting, carrying, bending and twisting during episodes of pain.  Use of pain medication and muscle relaxants can affect dexterity and alertness.  

The examiner specifically noted that since there is no myelopathy noted, the neck and bilateral upper arm symptoms are most likely related to the cervical spondylosis and entrapment.  Mononeuropathies at the left wrist and elbows, and the lower back symptoms are related to the lumbosacral spondylosis.  Middle and lower upper back pain symptoms are most likely related to the thoracic spondylosis, all at the level of occurrence.  Left forearm and hand symptoms are most likely due to the entrapment mononeuropathies of the ulnar and median nerve. 

The Board remanded the claim in August 2016 to obtain treatment records and a new examination the was compliant with Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded a new examination in December 2016 during which the examiner reviewed the complete record and detailed the history of the Veteran's injury in service and post-service treatment.  The Veteran he reported flare-ups of the thoracolumbar spine occurring sporadically, occurring every other month or so.  The Veteran identified the pain as 5-6/10 located in the middle back between his shoulder blade which was brought on by physical activity or increased walking.  The Veteran reported functional loss, which the examiner characterized "per the Veteran, the main problem is intermittent pain, but the movement and function are maintained."  His range of motion testing showed forward flexion to 75 degrees; extension to 25 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  The examiner commented that increased abdominal girth limits full flexion and true range of motion to flexion is more than likely under represented by some amount which cannot be determined without resorting to speculation.  There was no pain noted on examination.  There was no objective evidence of localized tenderness or pain on palpitation of the joints or associated soft tissue of the thoracolumbar spine.  

The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional loss of function noted or range of motion after three repetitions.  The examiner noted that the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time as well as during flare-ups.  There were no guarding or muscle spasms of the thoracolumbar spine.  The Veterans muscle strength testing showed normal strength with marked 5/5.  The Veteran had no muscle atrophy.  

In response to the question whether pain weakness, fatigability or incoordination significantly limit functional ability with flare-ups, the examiner indicated he was unable to say without speculation.  However, the examiner further explained that such a finding was not possible because the Veteran was not examined during flare.  There is no conceptual or empirical basis for making such a determination without direct observation, and the Veteran does not describe or report a change in function during a flare.  Since flares are random sporadic occurrences of short duration, the distance the Veteran lives from the examination station (more than 125 miles one way), and since traveling this distance during the flare would not be medically advisable, especially for a disability examination, it is impractical and medically inadvisable to coordinate a flare with a VA examination. 

The Veteran's reflex exam was noted to be normal marked as 2+.  His sensory exam was also marked as normal for sensation to light touch.  The Veteran's straight leg raising test was noted to be negative.  The Veteran was noted to have no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankyloses of the spine.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems.  The Veteran was noted to not having intervertebral disc syndrome nor episodes requiring bed rest.  The Veteran was also noted to not having a thoracic vertebral fracture with loss of 50 percent or more of height.  

Based on a review of the record, the Board finds that an evaluation in excess of 10 percent for service-connected residuals of dorsal spine contusion with narrowing of T3-4 is not warranted.  A 20 percent rating would be for assignment for forward flexion greater than 30 degrees but not greater than 60 degrees, or the combined rating of motion of the spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spinal contour.  

At no point during the period on appeal has the Veteran's lumbar spine disability manifested forward flexion limited to 60 degrees or less; even with consideration of pain it was, to at worst, 70 degrees.  The combined range of motion has been greater than 120 degrees; at worst it was 165 degrees in March 2013.  There is no evidence of muscle spasm or guarding severe enough to result in abnormal spinal contour; no spasms were noted on any of the numerous VA examinations.  

The Board has considered the Veteran's reports of flare-ups of varying severity and frequency but finds such consideration does not warrant assignment of an increased rating.  The December 2016 VA examiner responded to the Board's specific instruction to consider flare-ups and that examiner gave a rationale as to why an estimation of the effects of flare-ups could not be given.  In addition to the fact the Veteran was not examined during a flare-up and it was impractical to do so, the examiner noted that the Veteran himself did not describe or report a change in function during a flare.  That same examiner commented that the true range of motion to flexion was likely under represented by some amount that could not be determined because of the Veteran's abdominal girth.  Thus, given the examiner's consideration of the effect of the Veteran's body habitus as well as his self-report that there was no change in function during a flare, the Board finds that, even with consideration of flares, range of motion was not limited to such an extent that the criteria for an increased, 20 percent rating are more closely approximated.   

Although there are conflicting findings related to whether the Veteran has intervertebral disc syndrome that is specifically related to the thoracic spine disability, there is no indication that the Veteran experienced any incapacitation requiring bed rest prescribed by a physician.  As such, entitlement to an evaluation in excess of 10 percent based on the criteria of intervertebral disc syndrome is not warranted.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question, as the medical evidence does not show such impairment during this period.  The Board specifically remanded for new examinations because there were complaints and findings related to upper extremity numbness, but the Veteran had both service-connected and nonservice-connected back disabilities that could be the cause.  The most pertinent evidence on that question is the March 2016 examiner's opinion that since there is no myelopathy noted, the neck and bilateral upper arm symptoms are most likely related to the cervical spondylosis and entrapment.  Mononeuropathies at the left wrist and elbows, and the lower back symptoms are related to the lumbosacral spondylosis.  Left forearm and hand symptoms are most likely due to the entrapment mononeuropathies of the ulnar and median nerve.  None of the radicular findings or symptoms were related to the thoracic spine.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted at this time. 

The Board has also considered the Veteran's lay statements that his back disability is worse than currently evaluated.  The Veteran is competent to report symptoms; however, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against the claim, an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for service-connected residuals of dorsal spine contusion with narrowing of T3-4 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


